internal_revenue_service info number release date uiln date conex-163573-02 cc ita b4 dear i am responding to your letter dated date on behalf of your constituent suggested a change to the tax status of governmental grants to businesses that were tenants of the world trade center you asked about the actions the irs will take to ensure those tenants receive assistance in recovering the losses they incurred due to the attack on the world trade center we expect to publish guidance on the income_tax treatment of governmental grants to businesses in response to the date attacks on the world trade center in the near future this letter summarizes well-established principles of current law on the income_tax treatment of governmental grants paid to individuals and businesses our published guidance will be consistent with these principles gross_income generally means all income from whatever source derived and encompasses all accessions to wealth clearly realized over which taxpayers have complete dominion gross_income is subject_to tax unless specifically exempted 348_us_426 the irs has ruled however that payments made under legislatively provided social benefit programs for the promotion of the general welfare are not included in a recipient’s gross_income rev_rul 1974_1_cb_20 revrul_98_19 c b to qualify the payments must i be made from a governmental fund ii be for the promotion of general welfare ie based on need and iii not represent compensation_for services rev_rul 1982_1_cb_16 revrul_75_246 c b governmental grants to businesses generally do not qualify for exclusion from income under the general welfare exclusion because that exclusion relates to payments based on individual need rather than business need see revrul_80_330 1980_2_cb_29 obsoleted by revrul_82_195 1982_2_cb_34 revrul_76_131 c b in addition governmental grants to businesses do not qualify for exclusion from income as qualified_disaster relief payments in part because that exclusion applies only to payments to individuals sec_139 governmental grants to businesses in response to a disaster generally do not qualify for exclusion from income as gifts because the government’s intent in making the payments proceeds from its duty to relieve the hardship caused by the disaster also part of the government’s reason in providing the grants is to spur an economic recovery that would increase the government’s tax_base see kroon v united_states civ no a-90-71 u s dist lexis d alaska under current law individuals and businesses must include in gross_income payments representing lost profits or income replacement however even if a governmental grant is part of business income the business will generally not pay tax on the entire amount of the grant because the business may offset its deductible business_expenses or net operating losses against the grant proceeds other provisions of law allow businesses to exclude governmental grant proceeds from income or defer tax on receipt of the grant proceeds depending on the facts and circumstances the purpose of the grant and the character of the expenditures_for example businesses that are corporations do not include in gross_income amounts including governmental grants received as nonshareholder contributions to capital sec_118 and businesses may defer recognizing gain on proceeds including governmental grant proceeds they receive in connection with the destruction of property if they invest the proceeds in property similarly related in service or use to the destroyed property sec_1033 in addition if property is destroyed in a presidentially_declared_disaster such as the world trade center disaster businesses may use the grant proceeds to purchase any tangible business property for any service or use and still defer the recognition of gain sec_1033 the irs has consistently applied these principles to governmental grants to businesses including community development block grants to summarize current provisions of tax law allow businesses to exclude governmental grant proceeds from income or defer tax on the receipt of the proceeds in certain circumstances legislative action however would be required to ensure that proceeds of all governmental grants received by businesses affected by the world trade center disaster are treated as nontaxable i hope this information is helpful if you have any questions please call me or sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting
